Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 18, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective August 28, 1974 because of a loss of employment for personal and noncompelling reasons. Claimant, who for a period of approximately six months prior to the termination of her employment had been in the practice of taking a few hours off biweekly to visit her mother in a nursing home, lost her employment when the employer was unable to permit her to take further time off during working hours. The record contains substantial evidence to support the conclusions of the board that claimant did not have to render any special care for her mother in the nursing home but that claimant refused to give up her practice of visiting during working hours. The finding that claimant could have visited her mother after working hours is also supported by substantial evidence. The conclusion that claimant lost her employment for noncompelling personal reasons must therefore be affirmed. Decision affirmed, without costs. Greenblott, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.